DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 11, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL HAVING VALLEY PORTION AND DISPLAY APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood how the valley portion is arranged above the transmissive area when the valley portion is within the transmissive area.
Claims 3-5 are rejected as being dependent upon rejected claim 2.
Claim 14 is rejected as being dependent upon rejected claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2018/0301658 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
In regard to claim 1, Chung et al. teach a display panel comprising:  a main display area EA; a component area 100c having a transmissive area TA; a peripheral area PA outside the main display area EA; a substrate 101; a bottom metal layer STE1 on the substrate 101, and defining an opening corresponding to the transmissive area TA: a valley portion TW adjacent to a boundary between the bottom metal layer STE1 and the transmissive area TA; and a thin-film encapsulation layer 190 (See page 2, paragraph [0028]) on the valley portion TW, and comprising an inorganic layer and an organic layer (inherently comprised in thin-film encapsulation layers) (Figures 1-3A, pages 3-5, paragraphs [0049]-[0088]).
In regard to claim 6, Chung et al. teach the inorganic layer (inherently comprised in thin-film encapsulation layers) in the valley portion TW (Figures 1-3A, pages 3-5, paragraphs [0049]-[0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Chung et al. (US 2018/0301658 A1) in view of Jeon et al. (US 2020/0365664 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
In regard to claim 16, Chung et al. teach a display apparatus comprising:  a display panel comprising: a main display area EA; a component area 100c having a transmissive area TA; a peripheral area PA outside the main display area EA; a substrate 101;  a bottom metal layer STE1 on the substrate 101, and defining an opening corresponding to the transmissive area TA; a valley portion TW adjacent to a boundary between the bottom metal layer STE1 and the transmissive area TA; and a thin-film encapsulation layer 190 (See page 2, paragraph [0028]) on the valley portion TW, and comprising an inorganic layer and an organic layer (inherently comprised in thin-film encapsulation layers) (Figures 1-3A, pages 3-5, paragraphs [0049]-[0088]).
However, Chung et al. fail to teach a component arranged below the display panel to correspond to the component area.
Jeon et al. teach a component 20 arranged below the display panel 10 to correspond to the component area SA (Figures 1-3A and 9-11, pages 2-5 and 11-12, paragraphs [0052]-[0086] and [0171]-[0191]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus structure as taught by Chung et al. with the display apparatus having a component comprising a sensor as taught by Jeon et al. to provide thinner and more lightweight display devices (page 1, paragraph [0003]).In regard to claim 17, Jeon et al. teach the component 20 comprising an imaging device or a sensor (See pages , paragraphs [0054], [0066] and [0114]).

Allowable Subject Matter
Claims 7, 10, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-9 are objected to as being dependent upon objected claim 7.  Claim 11 is objected to as being dependent upon objected claim 10.  Claims 13-14 are objected to as being dependent upon objected claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chae et al. (US 2021/0126077 A1)	Chang et al. (US 2009/0209068 A1)
Han et al. (US 2021/0210723 A1)		Jung et al. (US 2017/0084635 A1)
Oh et al. (US 2020/0273927 A1)		Son et al. (US 2016/0233289 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 31, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822